July 02, 2010


Mr. Brent L. Watkins
Zeleskey Cornelius Hallmark Roper & Hicks
P. O. Box 1728
Lufkin, TX 75902-1728
Mr. Trevor Allen Woodruff
Texas Department of Family and Protective Services
P.O. Box 149030 MC: Y-956
Austin, TX 78714-9030

RE:   Case Number:  07-0960
      Court of Appeals Number:  12-06-00295-CV
      Trial Court Number:  38,251-05-02

Style:      IN THE INTEREST OF B.G., C.W., E.W., B.B.W., AND J.W., CHILDREN

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us   or   call   (512)463-1312   ext.   41367.
(Justice Lehrmann not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Reba Squyres Clerk  |
|   |Ms. Cathy S. Lusk       |
|   |Ms. Michelle Wood       |
|   |Charanza                |
|   |Ms. Jennifer Dawn       |
|   |Armstrong               |
|   |Mr.  Dewey  Britt       |
|   |CASA Of Angelina County |